DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 7/1/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,851,492 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or disclose the claimed features of claim 1, including a washing bag made of a thermoset plastic screen fabric with a mean mesh width in the range between 5 µm and 200 µm, in combination with the other features of claim 1. The closest prior art of record, DE10014996 herein referred to as DE96 (cited by Applicant in the IDS filed 10/21/2020), discloses a device for fixing laundry items and a washing method for sensitive laundry items inside a bag (Paragraphs [0001]-[0002]), which further includes a fixing device for the bag, such as a zipper (Paragraph [0009]). Polyester, polyamide and polyurethane fibers may be selected for the fabrication of the bag (Paragraph [0013]). DE 96 recognizes that permeability is dependent on selection of the mesh size, however, fails to teach or disclose the claimed sizes of a mean mesh width in the range between 5 µm and 200 µm, in combination with the other features of claim 1. As noted in the parent application, USPN 10,851,492, in Applicant’s remarks filed 7/23/2020 at page 5, the retaining means are provided to prevent plastic fibers from washing out with wastewater (Paragraph 1), and in contrast to existing mesh laundry bags, the claimed washing bag has a much smaller mesh width, which allows the bag, when closed, to be largely impenetrable for plastic fibers with lengths on the order of 100 µm (Paragraph 3). There is no apparent motivation to modify the wash bag of the prior art to be much smaller, so that it prevents plastic fibers from being emitted with the wastewater, as otherwise achievable by the apparatus claimed. For these reasons, claim 1 and all other identified claims which depend from claim 1 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RITA P ADHLAKHA whose telephone number is (571)270-0378.  The examiner can normally be reached on M 10-4pm, Tu 10-2pm, W 10-4pm, and Th 10-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RITA P ADHLAKHA/Examiner, Art Unit 1711